Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions

Preliminary Amendment, filed 03/26/2021, has been entered.
Claim 1 is canceled.
Claims 2 – 5 are pending.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 2-5 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S Patent No. 10,958,943 (U.S Patent Application No. 16/852164) and claim 1 of U.S Patent No. 8,824,541 (U.S Patent Application No. 12/934938.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are similar to the claims in the U.S Patents to meet the limitations claimed in the instant application. Table 1 shows comparison between the instant claims and the U.S Patent claims.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Table 1: 	Comparison of claims in instant Application No. 17/195993 vs. Patent No. 10,958,943 (Application No. 16/852164) and Patent No. 8,824,541 (Application No. 12/934938)

Claims: Appl. 17/195993 


Claims: Appl. 16/852164
(Pat. 10,958,943)

Claims: Appl. 12/934938
(Pat. 8,824,541)
2. An apparatus comprising: a non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, cause the one or more processors to perform operations to generate image data corresponding to a video bitstream, the image data comprising: 

a plurality of pictures in the video bitstream, the plurality of pictures including a first picture; and 

a plurality of headers associated with the plurality of pictures, the plurality of headers including a first header and a second header that are associated with the first picture, 




wherein the second header is smaller in size than the first header and shares one or more attributes with the first header, 



wherein the first header includes a one bit parameter that is set to a first value indicating that the first header is a regular header, and 




wherein a the second header includes a one bit parameter that is set to a second value indicating that the second header is not a regular header.



a) receiving a bitstream; 

b) identifying a reconstruction slice in said bitstream; 

c) analyzing a flag of a slice header in said bitstream, 

d) identifying a first partitioned slice and a second partitioned slice, each of which is a partitioning of a region of a picture in said reconstruction slice in said bitstream; 

e) entropy decoding said first partitioned slice, thereby producing a first entropy-decoded partitioned slice; 

f) entropy decoding said second partitioned slice, thereby producing a second entropy-decoded partitioned slice; 

g) reconstructing a first portion of a video frame 



4. (New) The apparatus of claim 2, wherein the first value is bit value 0.


5. (New) The apparatus of claim 4, wherein the second value is bit value 1.






Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Primary Examiner, Art Unit 2488